Citation Nr: 0828782	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for chronic strain, 
lumbosacral spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than May 6, 
2005, for a 20 percent rating for chronic strain, lumbosacral 
spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2008, to support his claims, the veteran testified 
at a hearing at the Board's offices in Washington DC (Central 
Office hearing).  During the hearing, he submitted additional 
medical evidence and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 
(2007).

The Board notes that during the March 2008 hearing, the 
veteran claimed that his service-connected lumbosacral spine 
disorder has hindered his ability to obtain and maintain 
gainful employment.  The issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) has not previously been 
adjudicated, and is not before the Board at this time.  
Accordingly, such issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his March 2008 hearing, the veteran testified that his 
service connected lumbosacral spine was productive of 
sciatica and he had chronic pain down his right leg which 
gave out on him and, more often than not, and became numb.  
These contentions are supported by a February 2008 statement 
from his counseling psychologist, who noted functional 
limitations to include back spasms and pain radiating down 
his right hip and leg, as well as a June 2006 statement from 
his VA physician, who noted that the veteran had constant 
pain and difficulty functioning and that his symptoms had 
become progressively worse in the past several years.  

Review of the claims file reflects that the veteran's most 
recent VA examination for his lumbosacral spine was in August 
2005, approximately three years ago.  Given that the veteran 
has asserted that his disability has worsened since his last 
VA examination, the Board has no discretion and must remand 
this matter to afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected back disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

During his March 2008 hearing, the veteran testified that he 
has been in receipt of VA treatment at least once a month for 
the last 10 years.  In addition, the February 2008 statement 
from his counseling psychologist reflects that he has been 
referred to the Chronic Pain Management Clinic at the VA 
Medical Center.  Although VA treatment records dated from 
January 2000 to July 2006 have been obtained, any additional 
outstanding records of pertinent medical treatment should be 
obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Review of the claims file also reflects that, during his 
March 2008 hearing, the veteran reported that he was pursuing 
a claim for benefits from the Social Security Administration 
(SSA).  The claims file does not contain any SSA records.  
These records are potentially pertinent to his claims with VA 
and therefore should be obtained for consideration in this 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation 
benefits).

With respect to the issue of entitlement to an effective date 
earlier than May 6, 2005, for a 20 percent rating for chronic 
strain, lumbosacral spine, it is noted that, generally, the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is 
factually ascertainable that an increase in disability had 
occurred within the one year immediately preceding the date 
of receipt of the claim, then the veteran can receive this 
earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  
In making this determination, the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  
Inasmuch as there may be additional medical evidence which 
has not been obtained and which may reflect an increase in 
severity within one year of the veteran's claim, the Board 
finds that further consideration of this issue must be 
deferred pending receipt of such records.  

Finally, it is noted that, during the pendency of this 
appeal, the notice requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) have been interpreted to require 
more specific guidance as to how to substantiate a claim for 
an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Accordingly, corrective notice should be 
sent to the veteran to comply with this recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that, to 
substantiate his claim for an evaluation 
in excess of 20 percent disabling for his 
chronic strain, lumbosacral spine, he 
must provide, or ask VA to obtain, 
medical or lay evidence showing a 
worsening or increase in severity of this 
disability and the effect that worsening 
has on his employment and daily life.  
Examples of the types of medical and lay 
evidence that he may submit should also 
be included.

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from zero 
percent to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

It should also provide at least general 
notice with respect to the requirements 
of 38 C.F.R. § 4.71a, which provides 
rating criteria for the musculoskeletal 
system and Diagnostic Code 5237 for 
lumbosacral or cervical strain, as well 
as all other requirements under Vazquez- 
Flores, supra.

2.  Ask the veteran to identify all 
medical providers who have treated him 
for lumbosacral complaints since his last 
VA examination in August 2005, including 
any VA and/or private medical treatment.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder, including 
any records from the Chronic Pain 
Management Clinic at the VA Medical 
Center.  If the efforts to obtain this 
additional evidence are unsuccessful, and 
further attempts would be futile, 
expressly document this in the claims 
file and notify the veteran in accordance 
with 38 C.F.R. § 3.159.

3.  Obtain the veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered.  The 
efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder for 
consideration.  

4.  After obtaining the identified 
medical records, to the extent available, 
the veteran should be afforded a VA 
examination with the appropriate 
specialist to determine the current level 
of disability due to his service-
connected chronic strain, lumbosacral 
spine.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should set forth all orthopedic and 
neurologic symptomatology and provide 
diagnoses associated with the veteran's 
service-connected back disability.

(A)  The neurology examination should 
identify all neurological manifestations 
and symptomatology and offer an opinion 
as to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbosacral spine 
disability.

(B) The orthopedic examination should 
include range of motion testing of the 
thoracolumbar spine (expressed in 
degrees).  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
or thoracic spine.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
likely experiences functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

(C) The examiner should render findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS) and 
specifically comment as to the existence 
and frequency of incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician), if any.  The 
examiner should specifically indicate the 
frequency of such incapacitating episodes 
over the previous 12 month period.

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

5.  Upon completion of the foregoing and 
any additional development deemed 
necessary, readjudicate the claim in 
light of the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a SSOC and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




